Mr. President of the General Assembly,
Mr. Secretary-General,
Ladies and Gentlemen Heads of State and Government,
Excellencies,
Ladies and Gentlemen,
The particular circumstances of the general debate at this 75th session of the General Assembly are anecdotal when, for months, families, communities and countries have been caught up in the turmoil of the Covid-19 pandemic and its consequences.
I would like to commend here the leadership of His Excellency Professor Tijjani Muhammad Bande. He was able to stay the course in particularly difficult times and allow the General Assembly to pursue the crux of its work.
I would also like to warmly thank the Secretary-General, Antonio Guterres, and through him all the United Nations staff, who have never ceased to mobilize the United Nations system even in areas of conflict in order to protect the most vulnerable.
Development activity reforms have enabled the effective coordination of teams on the ground and highlighted the skills, dedication and courage of those women and men who work on a daily basis to honour the mandates we have entrusted to them.
Mr. President Bozkir, you have given pre-eminence to consultation and coordination, so that member States can stand up to the immense challenges in a spirit of mutual aid and efficiency.
You know that you can count on the full cooperation of my delegation as the Principality of Monaco assumes one of the Presidencies of this 75th session.
Mr. President,
In recent years, the world has endured a succession of crises that we have had to confront in this forum: the rise of terrorism, the intensification of migratory flows, climatic shifts, the financial crisis of 2008 and now the pandemic that is generating an economic and social crisis.
Despite these major obstacles, we have adopted innovative guidelines: the 2030 Agenda for development and its SDGs in 2015, as well as the Paris Agreement on climate change in 2016 and the global Compact for safe migration in 2018, to name just a few.
The international system is nevertheless destabilized and multilateralism is being called into question. In a context where nationalist and protectionist tendencies are resurgent, it is vital that we mobilize in a coordinated and united manner.
No State, regardless of size or military or economic power, can meet the current international challenges on its own.
The interconnectedness of our States demands a coordinated response to transnational threats that undermine hard-won progress and weaken international peace and security.
The sudden shutdown imposed on our economies by the necessary lockdown has impacted our resources.
Monaco, resolutely committed to multilateralism and its institutions, has fulfilled its statutory commitments and will continue to comply with its obligations. Faithful to its tradition of solidarity with the most vulnerable, the Principality has consequently joined in the collective effort to fight the pandemic, in particular by responding to the global emergency plea launched by the United Nations.
Mr. President,
The Secretary-General has called for building a multilateralism of networks by bringing together all agencies, organizations and entities at the local, regional and international level. It is indeed by being more inclusive, listening to all, that we can be assured “of leaving no one behind”.
As such, women and girls can no longer be excluded from such a movement in this year marked by a triple anniversary: 25 years of the Beijing Declaration and Platform for Action, 20 years since the adoption of Security Council resolution 1325 on “Women, Peace and Security” and 10 years since the creation of UN Women.
That means equality between women and men has been on our agenda for 25 years and yet women and girls are still the main group affected by inequalities.
Despite some progress, the situation in the world is changing extremely slowly.
Moreover, the 2020 report on the sustainable development Goals underscores the heavy toll women are paying in the face of the crisis, making the achievement of SDG 5 increasingly distant.
It is women who are most involved in the fight against COVID-19 and therefore the most exposed to contamination, and at the same time, a strong and intolerable increase in cases of domestic violence is to be deplored, as well as a particularly high school dropout rate for girls.
My Government is resolutely committed to defending the interests of women and will continue its efforts, through the Committee for the Promotion and Protection of Women’s Rights, created in 2018, to reduce inequalities and fight against discrimination and violence, of which women are still too often the victims.
It is also by listening to and trusting young people that we will build a more robust and sustainable future.
Political inclusion is a central demand of youth. Over the past year, many of us have praised the commitment that young people have shown on the climate issue.
Today, although young people are less affected by the COVID-19 virus, it is they who are bearing the full brunt of the resulting economic crisis. Many of them are affected by precarious status that does not provide them with social protection. Others find themselves cut off from any means of access to education. It is essential that we establish specific provisions in order to prevent our young people from finding themselves permanently stuck in the poverty trap.
Mr. President,
While new technologies have largely contributed to the development of our societies, they have unfortunately contributed to the rise of a new context of insecurity. The past few months have accelerated the digital transition on a tremendous scale, but these advances have also been accompanied by an explosion of cyberattacks.
Cyberspace is now an area of conflict in its own right, just like the land, sea and sky.
What becomes of sovereignty in the digital age, when security, law, the economy, taxation and currency are called into question? In my view, it is important to agree on common rules in order to adopt a framework of appropriate measures and proper conduct. That is not only to guarantee a better functioning of our institutions, but also to ensure the preservation of States’ sovereignty and individual freedoms.
At the same time, the wave of disinformation has intensified, particularly via social media in recent months. Our societies are vulnerable to these manoeuvres. Also, I welcome the awareness campaign launched by the United Nations to combat fake news.
Monaco has undertaken to acquire strong digital skills, on the one hand, to seize the many opportunities offered by digital technology in economic and environmental spheres and, on the other hand, to ensure sustainable development that is respectful of people.
Therefore, the responsible and sustainable digital model that I wanted for my country is accompanied not only by significant investments in infrastructure, training and business support, but also by the enactment of legislative rules.
Mr. President,
We cannot discuss this new context of insecurity without mentioning the gravity of the climate crisis. Large-scale natural disasters will intensify and, as we know, cause emergency humanitarian situations and the displacement of populations. These disasters will have an impact on access to natural resources. These phenomena are vectors of political instability and conflict.
The current pandemic has demonstrated how vulnerable we are when we destroy the planet’s ecosystems. Scientists are clear on this, and we should expect an increased risk of these types of epidemics if we do not change our behaviour.
The slowdown in our activities as a result of the pandemic has not changed the curve of rising temperatures nor reduced nature’s destruction.
Meanwhile, the postponement of major environmental meetings does not mean indefinitely suspending our commitments but calls instead for a redoubling of our efforts. The urgency is still there and, more than ever, it is necessary for us all to mobilize.
In this regard, I would like to commend the Secretary-General’s initiative to convene a Biodiversity Summit, thereby granting it its rightful place at the heart of our political agenda. The collective decision to go ahead with the event on 30 September, despite the current health context, confirms this commitment to which I fully subscribe.
Monaco is, and shall remain, resolutely committed to environmental protection and sustainable development. Whether by pursuing the energy transition, accelerating the development of soft mobility, or promoting the circular economy, the Principality has placed the development of consumption and production methods at the heart of its vision of society. Each aspect of the Monegasque Government’s action must form part of the demands of sustainable development. This is the line that I set for it in 2005.
Mr. President,
While the current crisis has focused much of our global attention on growth figures and economic recovery, there is a significant risk that we will deviate from the other pillars of sustainable development.
It is therefore essential that we seize the opportunity before us to rethink our economic and social models based on principles that respect the environment.
Now more than ever, the road map that we established in 2015 must guide us during this period of great uncertainty. Now more than ever, the COVID-19 pandemic is demonstrating that it is crucial to achieve the goals defined by the 2030 Agenda for development, the Paris Agreement on climate change and the Addis Ababa Action Agenda.
To do this, greater ambition and mobilization are necessary, not only to defeat COVID-19 but also to adapt our multilateral cooperation instruments.
The period of social distancing we are currently living through should prompt us to echo the message “To leave no one behind” that we placed at the heart of the SDGs and the opening words of the Preamble of the United Nations Charter “We, the peoples of the United Nations”, so as to increase our solidarity.
Thank you for your attention.